                 Case 2:15-cr-00204-TLN Document 215 Filed 07/28/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:15-CR-204-TLN
12                                 Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
                                                          DISPOSITION HEARING; FINDINGS AND
13                           v.                           ORDER
14   JACOB COOK,                                          DATE: July 30, 2020
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. Troy L. Nunley
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for a Disposition Hearing on July 30, 2020.

21          2.       By this stipulation, defendant now moves to continue the Disposition Hearing to August

22 6, 2020, at 9:30 a.m.

23          3.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     Counsel for defendant desires additional time to investigate issues related to the

25          disposition of the defendant’s supervised release violation and to draft and file the defendant’s

26          sentencing memorandum in this matter.

27                   b)     Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him/her the reasonable time necessary for effective preparation, taking


      STIPULATION REGARDING CONTINUANCE OF                1
      DISPOSITION HEARING
            Case 2:15-cr-00204-TLN Document 215 Filed 07/28/20 Page 2 of 2


 1        into account the exercise of due diligence.

 2               c)      The government and United States Probation Officer Karen Lucero do not object

 3        to the continuance.

 4        IT IS SO STIPULATED.

 5

 6
     Dated: July 27, 2020                                   MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ TANYA B. SYED
 9                                                          TANYA B. SYED
                                                            Assistant United States Attorney
10

11
     Dated: July 27, 2020                                   /s/ WILLIAM E. BONHAM
12                                                          WILLIAM E. BONHAM
13                                                          Counsel for Defendant
                                                            JACOB COOK
14

15

16
                                         FINDINGS AND ORDER
17
          IT IS SO FOUND AND ORDERED this 28th day of July, 2020.
18

19

20

21                                                          Troy L. Nunley
22                                                          United States District Judge

23

24

25

26

27

28

     STIPULATION REGARDING CONTINUANCE OF               2
     DISPOSITION HEARING
